Case 2:20-cv-02250-CAS-SK Document 279-4 Filed 02/16/21 Page 1 of 5 Page ID
                                #:10355




                          EXHIBIT A
1/25/2021    Case 2:20-cv-02250-CAS-SK      Document
                                 Hedge Fund Elliott         279-4
                                                    Management         Filed
                                                               to Finance     02/16/21
                                                                          Lawsuit              Page
                                                                                  Against Streamer    2 -of
                                                                                                   Quibi WSJ5 Page ID
                                                         #:10356
  SEEKING YOUR INPUT
  We'd like your feedback on a short video from WSJ. We value your opinion. TAKE SURVEY

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.

 https://www.wsj.com/articles/hedge-fund-elliott-management-to- inance-lawsuit-against-streamer-quibi-11588536108


◆ WSJ NEWS EXCLUSIVE | BUSINESS

Hedge Fund Elliott Management to Finance Lawsuit
Against Streamer Quibi
Elliott, run by billionaire Paul Singer, will fund the suit by interactive-video company Eko and take an
equity stake




Entertainment veteran Je rey Katzenberg, left, founded the streaming service Quibi. Paul Singer,
right, is inancing a suit against it.
PHOTO: FROM LEFT: DAVID PAUL MORRIS BLOOMBERG; PATRICK T. FALLON BLOOMBERG NEWS


By Benjamin Mullin and Corrie Driebusch
Updated May 4, 2020 10 18 am ET

Hedge fund Elliott Management Corp. is ﬁnancing a high-stakes patent lawsuit against
Quibi, the new streaming service founded by entertainment veteran Jeﬀrey Katzenberg,
according to people familiar with the situation, putting power players of Wall Street and
Hollywood on a collision course.

Elliott has agreed to fund a suit brought by interactive-video company Eko, which claims
Quibi is violating its patents and has stolen trade secrets, the people said. As part of the
ﬁnancing, Elliott would end up with an equity stake, the people said.
                                                                            EXHIBIT A
https://www.wsj.com/articles/hedge-fund-elliott-management-to-finance-lawsuit-against-streamer-quibi-11588536108                                               1/4
                                                                               PAGE 5
1/25/2021    Case 2:20-cv-02250-CAS-SK      Document
                                 Hedge Fund Elliott         279-4
                                                    Management         Filed
                                                               to Finance     02/16/21
                                                                          Lawsuit              Page
                                                                                  Against Streamer    3 -of
                                                                                                   Quibi WSJ5 Page ID
                                                         #:10357
The size of the equity stake couldn’t be learned, though it is a substantial investment, the
people said.

The litigation concerns a Quibi feature called “Turnstyle,” which the company has
described as a groundbreaking technology. It plays diﬀerent videos for users depending
on how they are holding their phone, switching in real time between horizontal and
vertical versions.


            TECH NEWS BRIEFING


                     A Month In, How's Quibi Doing?



                                                                                                                   00 00    1x




       SUBSCRIBE




New York-based Eko, whose oﬃcial corporate name is Interlude US Inc., has demanded
that Quibi stop using its technology or license it. It is suing for a preliminary injunction
and damages.



    WSJ NEWSLETTER

    Notes on the News
    The news of the week in context, with
    Tyler Blint-Welsh.


        I would also like to receive updates and special o ers from Dow Jones and af iliates. I can unsubscribe at any time.

        I agree to the Privacy Policy and Cookie Notice.




       Enter your email                                                                                                    SIGN UP




In a statement, a Quibi spokeswoman denied that the company infringed on Eko’s patent,
calling Eko’s lawsuit meritless.
                                                                    EXHIBIT A
https://www.wsj.com/articles/hedge-fund-elliott-management-to-finance-lawsuit-against-streamer-quibi-11588536108                     2/4
                                                                      PAGE 6
1/25/2021   Case 2:20-cv-02250-CAS-SK      Document
                                Hedge Fund Elliott         279-4
                                                   Management         Filed
                                                              to Finance     02/16/21
                                                                         Lawsuit              Page
                                                                                 Against Streamer    4 -of
                                                                                                  Quibi WSJ5 Page ID
                                                        #:10358
In litigation ﬁnancing, a party typically agrees to fund a lawsuit in exchange for a cut of
the proceeds or settlement. Sometimes the funder also secures equity in the plaintiﬀ.

Elliott Management, run by billionaire Paul Singer, has dabbled in litigation ﬁnancing in
the past, but its involvement with a lawsuit against Quibi is still fairly unusual, a person
familiar with the matter said.

The fund, which manages more than $40 billion, is best known as one of the largest and
most aggressive activist investors. It takes stakes in public companies to push for changes
and has clashed with big-name corporations from AT&T Inc. to Twitter Inc. Elliott also
has taken on bankruptcy and debt situations, including those involving foreign
governments. One of its most well-known ﬁghts is its 15-year crusade to get Argentina to
make payments on defaulted bonds. The fund in recent years also has invested in multiple
private tech companies.

Elliott’s connection to Eko comes partly from Mr. Singer’s ties to the technology scene in
Israel, where Eko was founded, and to some of the interactive-video company’s investors,
the people familiar with the situation said.

Elliott’s agreement with Eko reﬂects its belief in Eko’s legal case and in the company’s
technology, the people said.



Eko ﬁled its lawsuit in Los Angeles federal court in March. A hearing on its request for a
preliminary injunction is expected as soon as this week.

By ﬁnancing the lawsuit against Quibi, Mr. Singer will be taking on Mr. Katzenberg, one of
Hollywood’s biggest names and ﬁercest competitors. Earlier in his career, Mr. Katzenberg
ran Walt Disney Co. ’s movie business and co-founded DreamWorks SKG as well as the
animation spinoﬀ DreamWorks Animation SKG Inc., which he sold to Comcast Corp. in
2016. Quibi is one of the most well-funded startups in the history of Hollywood, having
raised about $1.75 billion from an array of entertainment ﬁrms and ﬁnancial institutions.

The suit adds another challenge for Quibi, which specializes in short-form TV and movies
for smartphones. Mr. Katzenberg has acknowledged that launching on April 6, in the
middle of the coronavirus pandemic, has been a diﬃcult situation. The service, which set
ambitious growth targets, was conceived as an entertainment option for people on the go


                                                                    EXHIBIT A
https://www.wsj.com/articles/hedge-fund-elliott-management-to-finance-lawsuit-against-streamer-quibi-11588536108       3/4
                                                                      PAGE 7
1/25/2021    Case 2:20-cv-02250-CAS-SK      Document
                                 Hedge Fund Elliott         279-4
                                                    Management         Filed
                                                               to Finance     02/16/21
                                                                          Lawsuit              Page
                                                                                  Against Streamer    5 -of
                                                                                                   Quibi WSJ5 Page ID
                                                         #:10359
—commuting or waiting in line—but now must target consumers who are staying at home
during the crisis.



Mr. Katzenberg and Quibi Chief Executive Meg Whitman have pointed to the Turnstyle
feature as a major point of diﬀerentiation in the streaming world, where Quibi competes
for viewers with everyone from Netﬂix Inc. to Disney+ to YouTube. Creators could use the
technology to show multiple perspectives. For example, viewers could see a scene from
one angle, such as a character speaking into a phone, and then tilt the device to see the
person on the other end of the phone.

Mr. Katzenberg is no stranger to high-stakes litigation. He famously waged a bitter legal
battle with Disney over the terms of his contract with the company, seeking a share of
proﬁts from hits such as “The Little Mermaid” and “Beauty and the Beast” that he helped
shepherd. Mr. Katzenberg settled the dispute in 1999 for about $280 million.

—Amol Sharma contributed to this article.

Write to Benjamin Mullin at Benjamin.Mullin@wsj.com and Corrie Driebusch at
corrie.driebusch@wsj.com

Appeared in the May 4, 2020, print edition as '.'




 Copyright © 2021 Dow Jones & Company, Inc. All Rights Reserved

 This copy is for your personal, non-commercial use only. To order presentation-ready copies for distribution to your colleagues, clients or customers visit
 https://www.djreprints.com.




                                                                            EXHIBIT A
https://www.wsj.com/articles/hedge-fund-elliott-management-to-finance-lawsuit-against-streamer-quibi-11588536108                                               4/4
                                                                               PAGE 8
